        Case 5:19-cv-02764-JDW Document 57 Filed 10/23/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KATHRYN KEICH                                Case No. 5:19-cv-02764-JDW

             Plaintiff,

       v.

WORLDWIDE EXPRESS HOLDINGS,
LLC, et al.,

             Defendants.


                                      ORDER

      AND NOW, this 23rd day of October, 2020, upon consideration of Defendant

WWEO’s Motion For Summary Judgment (ECF No. 35) and Defendants’ WWEX, SMB,

and Topco’s Motion For Summary Judgment (ECF No. 36), for the reasons stated in

the accompanying Memorandum, it is ORDERED as follows:

      1.     Defendant WWEO’s Motion For Summary Judgment (ECF No. 35) is

GRANTED;

      2.    Defendants’ WWEX, SMB, and Topco’s Motion For Summary Judgment

(ECF No. 36) is GRANTED; and

      3.    JUDGMENT is ENTERED in favor of Defendants and against Plaintiff.

      4.    The Clerk of Court shall mark this case closed for statistical purposes.

                                       BY THE COURT:

                                       /s/ Joshua D. Wolson
                                       HON. JOSHUA D. WOLSON
                                       United States District Judge
